DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 85-96 in the reply filed on April 12, 2021 is acknowledged.  Claims 97-106 are withdrawn from consideration.

Claim Objections
2.	Claim 85 objected to because of the following informalities: Line 8 of claim 85 recites “at at”.  Appears as though it should read “and at”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 89-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites the limitation "the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 89 should depend from claim 87.
Claim 90 recites the limitation "the body portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 85, 90-91, and 93-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobue et al. (US 2009/0012459 A1) (hereafter “Sobue”).
Regarding claim 85, Sobue discloses (para [0025], [0027], [0017], figs. 1-4) a UV disinfection device (10) for disinfecting catheter connectors, comprising a body (housing 22) having a first end and a second end, the body shaped to be held in a hand of a user (the body 22 is cylindrical in shape and can be held by a user – see figs. 1-4); a generally barrel shaped opening positioned at or near the first end of the body (opening within body 22 is barrel shaped – see figures 1-3), the opening shaped to receive a catheter connector (shown in figs. 1-4 – connector 90 for example); a generally cylindrical shaped kill zone within the opening (cylindrical space in housing 22); a UV-C transmissive lumen (body 52) positioned within the kill zone; and a plurality of UV-C LEDs (30) positioned around a circumference of the kill zone and at least two circumferential planes along a length of the kill zone (see figures 1-4 – LEDs 30).
Regarding claim 90, Sobue discloses that the device comprises a head portion (hinge 32) positioned at an angle relative to the body portion (22) (see figure 3).
Regarding claim 91, Sobue discloses a UV-C LED positioned towards an end of the opening (see figures 1-4 – UVC LEDs (30) are positioned towards each end of the opening).
Regarding claim 93, Sobue discloses about 4-12 UV-C LEDs positioned within the opening (Sobue teaches 50 UVC LEDs – see para [0036]).
Regarding claim 94, Sobue discloses wherein the UV-C LEDs (30) are symmetrical about a longitudinal axis of the opening as shown in figures 1-4.
Regarding claim 95, Sobue discloses that the device includes a rechargeable battery (para [0031]).

Claim Rejections - 35 USC § 103
7	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 86-89, 92, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Sobue as applied to claim 85 above, and further in view of Rasooly et al. (US 2013/0303996 A1) (hereafter “Rasooly”).
Regarding claims 86 and 92, Sobue is set forth above with regards to claim 85 but does not appear to disclose a disinfection progress indicator.  
Rasooly discloses a disinfection device for use during catheter line connections, the device comprising LED UV sources configured to provide a kill zone comprising a volume (para [0004], catheter; para [0005]; [0015], [0016], [0022]).  Rasooly further discloses indicators showing disinfection status and errors and low battery (para [0024], indicator lights; para [0025], an alert system 190 configured to indicate disinfection or sterilization status; para [0029], performance of the battery; para [0030], one or more red LEDs 192 that indicate any faults or errors).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Sobue and include a disinfection progress indicator light mounted to the housing as taught by Rasooly in order to monitor the progress of sterilization of a catheter connection.  The progress indicator light also functions as a display to display an operational condition of the device.  
Regarding claims 87-89, Sobue is set forth above with regards to claim 85 but does not appear to disclose a sensor near the opening to sense insertion of a component within the opening to trigger 
Rasooly discloses that the catheter disinfection device further includes a sensor (hall effect sensor 174) that corresponds to a magnet of catheter system lumen (113).  The sensor is used to verify that lumen (113) is connected to the system and triggers activation of the light sources (130, 140) to emit UV light to disinfect the connectors of the lumens including lumen (113) (para [0027]-[0028]).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Sobue and include sensor at the device opening that interacts with a tag on the catheter connector to be inserted, wherein the sensor activates the UVC LED’s in response to a proper connection of the catheter connector to the device as taught by Rasooly.   The sensor ensures that no harmful UV light is emitted from the device in the case of disinfection of the catheter connector.   
Regarding claim 96, Sobue is set forth above with regards to claim 85 but does not appear to disclose that the device is configured to transmit data to a separate device or database through a wired or wireless connection.
Rasooly discloses that the controller of device can optimize components of the system by sampling voltages and providing feedback to monitor the overall power status and performance of the battery.  This feedback is used to diagnose degradation of the light sources and electrical components (see para [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control system of Sobue (software disclosed in para [0032]) to include the ability to sample and transit data to a database in the software of the control system via wired connection as taught by Rasooly in order to monitor the overall power status and 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796